726 S.E.2d 860 (2012)
In the Matter of K.M.
Appealed by Mecklenburg County DSS.
No. 121P12.
Supreme Court of North Carolina.
June 13, 2012.
Annick Lenoir-Peek, Assistant Appellate Defender, for Miller, Troy.
J. Edward Yeager, Jr., Charlotte, for Mecklenburg County DSS.

ORDER
Upon consideration of the petition filed by Petitioner (Mecklenburg County DSS) on the 22nd of March 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."
Upon consideration of the petition filed on the 22nd of March 2012 by Petitioner (Mecklenburg County DSS) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."